DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendment
Claims 1-20 are cancelled.
Claims 21-40 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 06/30/40 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 21 and 26, though Lukac et al.(US 2016/0086353) teaches compression of an encoded collection of three-dimensional meshes and point clouds (0006 lines 1-27), Lukac et al. fails to teach wherein the compressed occupancy information comprises binary values corresponding to pixels of the image frame that indicate whether the corresponding pixels are occupied with one or more of the packed patches or are unoccupied, and wherein to decompress the compressed occupancy information, the program instructions cause the one or more processors to: identify, based on the compressed occupancy information, non-empty blocks of pixels of the image frame; and for each non-empty block: determine a traversal order for traversing sub-blocks of the non-empty block; and assign respective ones of the binary values to the sub-blocks of the non-empty block according to the determined traversal order to indicate whether the pixels of the sub-blocks are occupied or unoccupied, wherein the respective binary values are assigned based on an order of the binary values included in the compressed occupancy information. Therefore claims 21-30 are allowable.
In regards to claims 31 and 37, though Lukac et al.(US 2016/0086353) teaches compression of 3D geometric mesh data (0023 lines 1-16), Lukac et al. fails to teach wherein the binary values indicate pixels of the image frame that are occupied by one or more of the packed patches and other pixels of the image frame that are unoccupied by the packed patches, wherein to compress the occupancy information, the program instructions cause the one or more processors to: identify non-empty blocks of pixels of the image frame that include at least one occupied pixel; assign binary values to sub-blocks of each non-empty block of the image frame, wherein occupied sub-blocks comprising at least one occupied pixel and unoccupied sub-blocks that do not comprise an occupied pixel are assigned different binary values; select a traversal order for the sub-blocks of each respective non-empty block such that sub-blocks assigned a same one of the binary values are traversed sequentially; and encode, for each non-empty block, the traversal order and sequential binary values for the sub-blocks traversed according to the selected traversal order. Therefore claims 31-40 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/20/21, with respect to claims 21-40 have been fully considered and are persuasive. Therefore, the double patenting rejection of 31 and 37 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to the compression of image frame information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649